Name: Council Regulation (EC) No 402/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 6 . 3 . 97 PEN Official Journal of the European Communities No L 66/101 COUNCIL REGULATION (EC ) No 402/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Lithuanian waters THE COUNCIL OF THE EUROPEAN UNION, Whereas additional conditions for the year-to-year management of TACs and quotas , in accordance with the provisions laid down in Article 2 of Council Regulation (EC ) No 847/96 ( 4 ), were not agreed with Lithuania ; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Article 1 From 1 January to 31 December 1997 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Lithuania . Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Lithuania ( 2 ), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held consultations concerning their mutual fishing rights for 1997 and the management of common living resources; Whereas, in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1997 should be fixed for the vessels of the other Party ; Article 2 The financial contribution provided for in Article 4 of the Agreement on fisheries relations between the European Community and the Republic of Lithuania shall be set for the period referred to in Article 1 at ECU 1 041 048 , payable to an account designated by Lithuania . Article 3 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 (2 ) of Regulation (EC ) No 847/96 . Whereas the necessary measures should be taken to implement, for 1997, the results of the consultations held with Lithuania ; Whereas to ensure efficient management of the catch possibilities available in Lithuanian waters , quotas should be allocated among the Member States in accordance with Article 8 of Regulation (EEC ) No 3760/92 ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities or on the day of entry into force of the Agreement on fisheries relations between the European Community and the Republic of Lithuania , signed on 20 December 1996 , whichever is the later . It shall apply from 1 January 1997 . Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No C 284 , 27 . 9 . 1996 , p. 9 . ( 3 ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . (4 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . No L 66/102 PEN Official Journal of the European Communities 6 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT ANNEX Allocation of Community catch quotas in Lithuanian waters for 1997 (in metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod III ( d ) 1 675 Denmark Finland Germany Sweden 624 268 280 503 Herring HI ( d ) 3 000 Denmark Finland . Germany Sweden 1 431 0 1 073 496 Salmon "I ( d ) 4 100 Denmark Finland Germany Sweden 1 595 1 534 177 794 Sprat III ( d ) 12 000 Denmark Finland Germany Sweden 6 980 0 1 856 3 164